Plaintiff in error filed its brief herein on June 7, 1923. No brief has been filed by defendant in error, and no extension of time given to file same, and no reason assigned why brief has not been filed. Under the rule of this court, when the brief of plaintiff in error appears reasonably to sustain the assignments of error, this court will not search the record to find some theory upon which judgment may be sustained. Following this rule, the judgment of the trial court in this cause is reversed, and cause remanded with directions to grant a new trial.
All the Justices concur. *Page 3